          Case 1:18-cr-00373-RJS Document 786 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 18-cr-373 (RJS)
                                                                    ORDER
 MAURICE CURTIS,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On February 12, 2021, the government requested that Defendant Maurice Curtis’s

sentencing be adjourned to allow for preparation of a Presentence Investigation Report. (Doc.

No. 784.) That request is GRANTED. Accordingly, IT IS HEREBY ORDERED THAT Curtis’s

sentencing, which is currently scheduled for February 19, 2021 (Doc. No. 768), is adjourned until

May 19, 2021 at 10:00 AM. The sentencing shall take place in Courtroom 12D of the Daniel

Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY 10007. IT IS

FURTHER ORDERED THAT Curtis shall file his sentencing submission no later than May 7,

2021, and the government shall file its sentencing submission no later than May 14, 2021.



SO ORDERED.

Dated:          February 12, 2021
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
